Case 18-17531-RAM Doc45 Filed 12/02/19 Page 1 of 16

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
(MIAMI, DIVISION)
In re: : CASE NO.: 18-17531-RAM
LUIS A. MORALES, ; CHAPTER 7

Debtor. :
/

 

SUMMARY OF FINAL FEE APPLICATION OF COUNSEL FOR THE
CHAPTER 7 TRUSTEE

 

Name of applicant: Robert A Angueira, P.A.

Role of applicant: Counsel to Trustee Robert A. Angueira

Name of certifying professional: Yanay Galban

Date case filed: June 22, 2018

Date of application for employment: August 8, 2018

Date of Order approving employment Nunc Pro Tunc to August 8, 2018; 08/10/18
Date of This Application: November 27, 2019

Dates of services covered: August 8, 2018 through November 27, 2019

Fees

Total fees requested for this period $2,587.00
Expenses

Total expense reimbursement requested for this period $147.89

Total fee and expense award requested: $2,734.89
Case 18-17531-RAM Doc45_ Filed 12/02/19 Page 2 of 16

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI, DIVISION

In re: : CASE NO.: 18-1753 1-RAM
LUIS A. MORALES, : CHAPTER 7

Debtor. :
/

FINAL FEE APPLICATION FOR COMPENSATION AND FOR ALLOWANCE OF
EXPENSES OF COUNSEL FOR THE TRUSTEE

 

Yanay Galban, attorney for the Chapter 7 Trustee, Robert A. Angueira, applies for final
compensation for fees for services rendered and costs incurred in this Chapter 7 proceeding.
This application is filed pursuant to 11 U.S.C. § 330 and Bankruptcy Rule 2016, and meets all of
the requirements set forth in the Guidelines incorporated in Local Rule 2016-1(B)(1). The
exhibits attached to this application, pursuant to the Guidelines are:

Exhibit “1” - Summary of Professional and Paraprofessional Time

Exhibit “2” —- Summary of Requested Reimbursement of Expenses

Exhibit “3” — The applicant’s complete time records, in chronological order, by activity
code category, for the time period covered by this application. The requested fees are itemized
to the tenth of an hour.

BACKGROUND
On August 10, 2018, this Court granted the Trustee’s Application for Employment of
Attorney nunc pro tunc, August 8, 2018 (C.P. #20). The majority of work in this case was
performed by Yanay Galban. Enclosed as Exhibit “3”, is a copy of all the time entries in this case
that detail all the work that was done. From August 8, 2018, through November 27, 2019, Yanay

Galban incurred $2,587.00 in fees and $147.89 in costs.
Case 18-17531-RAM Doc45_ Filed 12/02/19 Page 3 of 16

The applicant believes that the requested fees and costs which total $2,734.89 are
reasonable considering the twelve factors enumerated in Johnson v. Georgia Highway Express,
Inc., 488 F.2d 714 (5" Cir. 1974), made applicable to bankruptcy proceedings by In _re First
Colonial Corp., 544 F.2d 1291 (5 Cir. 1977) as follows:

SUMMARY OF SERVICES PERFORMED

The following is a Summary of Services Performed on behalf of the Trustee in
connection with this case:

Fee/Employment Application

Preparation, review and filing of retention pleadings. Preparation and review of

this fee application.

Case Administration, Asset Analysis and Litigation

Robert A Angueira, P.A. has represented Trustee Angueira in other bankruptcy
cases, and many routine case administration procedures required by Trustee Angueira have been
handled directly by Trustee Angueira’s office.

The Trustee initially hired an attorney in this case to investigate the estate’s
interest in the personal property listed by the debtors on Schedule B. The undersigned reviewed
the Petition, Schedules, Statement of Financial Affairs as well as the documents provided by the
debtors to the Trustee. The undersigned determined that a Rule 2004 Examination was
appropriate under the facts of the case.

On Schedule B, Item #17, the Debtor listed a Bank of America Checking Account
#-6179 with a scheduled value of $100.00 (the “Checking Account”). Upon a review of the
petition-date statement for the Checking Account, the Trustee verified that the actual petition-
date balance in this account was $2,635.50. On Schedule A/B, Item #6, the Debtor listed

Household Goods and Furnishings with an aggregate value of approximately $500 (the
Case 18-17531-RAM Doc45_ Filed 12/02/19 Page 4 of 16

“Household Goods”), and the Trustee believed these assets were under-valued by approximately
$8,000.00. The Checking Account and the Household Goods shall be collectively referred to as
the “Property.” The Debtor claimed a portion of the Property as exempt. Based on the
testimony during the §341 Meeting of Creditors, the testimony during the Rule 2004
Examination, a review of the documents provided to the Trustee and other relevant information,
the Trustee asserted that a portion of the Property was undervalued and in excess of the allowed
exemptions. The Debtor denied and/or disputed some of the allegations noted above.

The undersigned negotiated a settlement that brought $10,200.00 into the estate
without any further litigation. Based on the facts and circumstances in this case, the undersigned
believes that the fees and costs requested are reasonable and should be paid in full as requested.

TIME AND LABOR REQUIRED:

The time extended by the applicant for legal services furnished the Chapter 7
Trustee as appears on Exhibit “1” does not reflect and cannot reflect all of the time actually
expended by the applicant. Many telephone calls, routine correspondence, requests by creditors
regarding the status of the Chapter 7 case and their individual claims cannot be reduced to time
recordation and would increase the amount of time expended by the applicant in this case.

THE NOVELTY AND DIFFICULTY OF THE SERVICES RENDERED:

 

This Chapter 7 proceeding presented several matters that required the services and
skill of an experienced bankruptcy attorney.

THE PRECLUSION OF OTHER EMPLOYMENT _BY THE

 

PROFESSIONAL DUE TO THE ACCEPTANCE OF THE CASE:
The applicant devoted substantial time in the representation of the Chapter 7
Trustee as more fully appears on Exhibit “3.” The applicant is aware of no other specific

employment which was precluded as a result of its accepting this case, but had the applicant not
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 5 of 16

accepted this employment, the time spent in the case would have been spent on other matters
which would pay an hourly compensation on a current basis.

THE CUSTOMARY FEE:

The hourly rate (effective 11/01/2018) charged by Yanay Galban is $290.00 per
hour, and $175.00 per hour for paralegals, which is customary for attorneys in the Southern
District of Florida of similar skill and experience.

The hourly rate charged for professionals in this bankruptcy are as follows:

 

Yanay Galban (YG) Associate $290.00

 

 

Richard Auais (RA) Paralegal $175.00

 

 

 

 

TIME _ LIMITATIONS IMPOSED BY THE CLIENT OR OTHER

 

CIRCUMSTANCES:

The services performed by the applicant were performed under time constraints
imposed by the Chapter 7 Trustee. Therefore, considerable time had to be expended within short
periods of time to produce pleadings, responses to other pleadings, and settlement documents,
predicated upon the Chapter 7 Trustee’s proposed actions to resolve the issues in this bankruptcy
estate.

THE EXPERIENCE, REPUTATION, AND ABILITY OF APPLICANT:

Robert A Angueira has substantial bankruptcy experience and has appeared
numerous times before this Court on other matters and his reputation and abilities are well
known to this Court. Robert A Angueira was the Assistant U.S. Trustee for the Southern District
of Florida from November 1993 through December 2002. The applicant has been a member of
the Florida and New York Bar since 1989. Prior to being appointed the Assistant U.S. Trustee

for the Southern District of Florida, the applicant worked for almost four years in the Department
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 6 of 16

of Justice Tax Division representing the Internal Revenue Service in bankruptcy matters. Prior
to joining the Department of Justice, the applicant was a Senior Manager at the Ernst & Young
International Tax Department in New York working as a Certified Public Accountant.

Yanay Galban received her Bachelors of Business Administration, Finance and
Management from Florida International University in 2008, and received her Juris Doctorate
Degree in 2013 from the Saint Thomas University School of Law in Miami, Florida. Ms. Galban
has been admitted to the Florida Bar since September of 2013 and has been admitted to practice
before this Court since February of 2014. In August of 2015, Ms. Galban joined the law firm of
Robert A. Angueira, P.A., and since that time has been working as an associate bankruptcy
attorney representing both Trustee and Debtors.

Richard Auais has worked in the law firm of Robert A. Angueira, P.A., as a
bankruptcy paralegal since July, 2012. Mr. Auais received his Bachelors in Political Science and
Masters in Business Administration from Florida International University and is experience in all
facets of Trustee representation.

UNDESIRABILITY OF THE CASE:

The representation of the Chapter 7 Trustee and of this case was not undesirable.
The applicant is honored to represent the Trustee in this case.

THE LEGAL STANDARD:

Under the Bankruptcy Code, the applicable legal standard for determining
reasonable compensation is set forth in 11 U.S.C. § 330, which states that reasonable
compensation shall be based on the nature, the extent, and the value of such services, the time
spent on such services, and the cost of comparable services other than in a case under Title 11 of
the United States Code, and reimbursement for actual, necessary expenses incurred. All of these

criteria have been addressed in this Fee Application, and Robert A Angueira, P.A. respectfully
Case 18-17531-RAM Doc45_ Filed 12/02/19 Page 7 of 16

requests that it be granted all fees and expenses requested herein based on the nature and results
of its representation of Trustee Angueira, the time invested in this case, and the necessity and
reasonableness of the fees and expenses incurred during this period.

WHEREFORE, applicant seeks a final award of fees in the amount of $2,587.00
and costs in the amount of $147.89 for a grand total of $2,734.89, together with any other relief
the Court deems appropriate under the facts.

Respectfully submitted this 2b day of December, 2019.
ROBERT A. ANGUEIRA, P.A.
16 SW 1* Avenue
Miami, FL 33130

Tel. (305) 263-3328
e-mail yanay(@rabankrfiptcy.com,

    
 
   

 

ATA KGALBAN
Florida Bar No. 0105146
Case 18-17531-RAM Doc 45 Filed 12/02/19 Page 8 of 16

EXHIBIT 1
SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL TIME

 

Name of Professional

Total Fees

Total Hours

Hourly Rate

 

 

 

 

 

Yanay Galban, Esq. $2,066.00 7.2 $290.00

Richard Auais $ 521.00 3.0 $175.00

BLENDED HOURLY RATE: $253.62
TOTALS | $2,587.00 10.2

 

 

 

 

EXHIBIT

f

 

 
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 9 of 16

EXHIBIT 1-B

Summary of Professional and Paraprofessional Time
By Activity Code Category

ACTIVITY CODE CATEGORY: FEE/EMPLOYMENT APPLICATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Professional Total Fees Total Hours | Hourly Rate
Yanay Galban, Esq. $290.00 1.0 $290.00
Richard Auais $175.00 1.0 $175.00
TOTALS | $465.00 2.0
ACTIVITY CODE CATEGORY: LITIGATION
Name of Professional Total Fees Total Hours | Hourly Rate
Yanay Galban, Esq. $1,776.00 6.2 $290.00
Richard Auais $ 346.00 2.0 $175.00
TOTALS | $2,122.00 8.2
$2,587.00 10.2

 

10

 

 
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 10 of 16

EXHIBIT 2

Summary of Requested Reimbursement of Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Filing Fees $0.00
2 Process Service Fees $0.00
3. Witness Fees $0.00
4, Court Reporter Fees and Transcripts $95.00
a Certification of pleading documents $0.00
6. Photocopies 221 @ $.15 $33.15
qi Postage $19.74
8. Overnight Delivery Charges $0.00
9, Outside Courier/Messenger Services $0.00
10. | Long Distance Calls $0.00
11. | Facsimile Transmissions $0.00
12. | Computerized Legal Research $0.00
13. | Out of District Travel $0.00
14. | Other Permissible Expenses $0.00
TOTAL EXPENSE REIMBURSEMENT $147.89

 

 

 

i
d

EXHIBIT

2

 

 
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 11 of 16
Robert A. Angueira, Esq., CPA

Attorney at Law
Admitted in Florida and New York

Toll Free: 866.951.2525
robert@rabankruptey.com
6495 S.W. 24th Street
Miami, FL. 33155
Tel: 305.263.3328 November 27, 2019
Fax: 305.263.6335

Robert Angueira Trustee
6495 S.W. 24th Street
Miami, FL 33155

Project Billing Summary

 

Fees Costs Balance
In Reference To: Luis A Morales - Case No. 18-17531-RAM

Robert Angueira.17531 Case Adm $0.00 $147.89 $147.89
In Reference To: Luis A Morales - Case No. 18-17531-RAM

Robert Angueira.17531 Fee/Emp $465.00 $0.00 $465.00
In Reference To: Luis A Morales - Case No. 18-17531-RAM

Robert Angueira.175371 Lit $2,122.00 $0.00 $2,122.00

 

GRAND TOTAL $2,587.00 $147.89 $2,734.89

EXHIBIT

3

5
g
a

 
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 12 of 16
Robert A. Angueira, Esq., CPA

Attorney at Law
Admitted in Florida and New York

Toll Free: 866.951.2525
robert@rabankruptcy.com
6495 S.W. 24th Street
Miami, FL 33155
Tel: 305.263.3328 November 27, 2019
Fax: 305.263.6335

Robert Angueira Trustee
6495 S.W. 24th Street
Miami, FL 33155

In Reference To: Luis A Morales - Case No. 18-17531-RAM

Additional Charges :

Amount

8/31/2018 Postage - 08/01/2018 - 08/31/2018 2.77
Copying cost - 08/01/2018 - 08/31/2018 - 12 @ $0.15 1.80

10/31/2018 Postage - 10/01/2018 - 10/31/2018 1.83
Copying cost - 10/01/2018 - 10/31/2018 - 20 @ $0.15 3.00

11/2/2018 Attendance of Court Reporter for Rule 2004 Examination of the Debtor 95.00
11/30/2018 Copying cost - 11/01/2018 - 11/30/2018 - 144 @ $0.15 21.60
Postage - 11/01/2018 - 11/30/2018 11.75

12/31/2018 Copying cost - 12/01/2018 - 12/31/2018 - 3 @ $0.15 0.45
Postage - 12/01/2018 - 12/31/2018 1.41

1/31/2019 Copying cost - 01/01/2019 - 01/31/2019 - 2 @ $0.15 0.30
Postage - 01/01/2019 - 01/31/2019 0.47

11/27/2019 Postage - Final Fee Application 1.51
Copying cost - Final Fee Application - 40 @ $0.15 6.00

Total costs $147.89
Case 18-17531-RAM Doc 45 Filed 12/02/19
Robert Angueira Trustee
Luis A Morales - Case No. 18-17531-RAM

Page 13 of 16

Balance due

In Reference To: Luis A Morales - Case No. 18-17531-RAM

Professional Services

11/27/2019 YG Preparation and review of Final Fee Application

RA Preparation of Final Fee Application

For professional services rendered

Balance due

In Reference To: Luis A Morales - Case No. 18-17531-RAM

Professional Services

8/14/2018 RA Preparation of Certificate of Service of Agreed Order Granting

Trustee's Ex Parte Motion to Extend the Deadlines for Filing
Objections to Claimed Exemptions and Objecting to Discharge

8/22/2018 YG Preparation and review of Subpoena for Rule 2004 Examination and

Notice of Rule 2004 Examination Duces Tecum.

10/8/2018 RA Preparation of Certificate of Service of Agreed Order Granting

Trustee's Ex Parte Motion to Extend the Deadlines for Filing
Objections to Claimed Exemptions and Objecting to Discharge

Page 2

Amount

$147.89

_Hrs/Rate _ Amount

1.00 290.00
290.00/hr

1.00 175.00
175.00/hr

2.00 $465.00

$465.00

Hrs/Rate Amount

0.40 68.00
170.00/hr

1.10 297.00
270.00/hr

0.40 68.00
170.00/hr
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 14 of 16

Robert Angueira Trustee
Luis A Morales - Case No. 18-17531-RAM

11/1/2018 YG

11/2/2018 YG

YG

11/5/2018 YG

11/12/2018 YG

11/19/2018 YG

12/6/2018 RA

12/28/2018 RA

1/18/2019 RA

Preparation and review in advance of the Rule 2004 Examination of
the Debtor , including the following: Listened to 341 Meeting
recording, Review of petition, schedules, & SOFA (0.2). Review of all
documents produced by Debtor prior to the Rule 2004 Examination
(0.4). Conducted asset research in preparation for the Examinaiion
(0.5). Prepared summary of assets chart which shows the Trustees
estimated value of the property of the estate, less the Debtor's
available exemptions, and which functions as a deposition outline and
preparation for the 2004 Examination (0.2).

Conducted Rule 2004 Examination of the Debtor. Settlement
discussions with Debtor and Debtor's counsel.

Reviewed email from Debtor's counsel regarding settlement offer and
responded to same

Email correspondence with Debtor's counsel regarding settlement
terms

Preparation and review of Stipulation to Compromise Controversy,
Motion to Approve Stipulation to Compromise Controversy, and
related Order. This settlement will bring $10,200.00 into the estate
without the need of further litigation

Reviewed email from Debtor's counsel regarding stipulation and
responded to same

Preparation of Certificate of Service of Agreed Order Granting
Trustee's Ex Parte Motion to Extend the Deadlines for Filing
Objections to Claimed Exemptions and Objecting to Discharge

Preparation of Certificate of Service of Order Granting Trustee's
Motion to Approve Stipulation to Compromise Controversy

Preparation of Certificate of Service of Order Sustaining Objection to
Claims

For professional services rendered

Balance due

Hrs/Rate

1.30
290.00/hr

1.50
290.00/hr

0.20
290.00/hr

0.20
290.00/hr

1.80
290.00/hr

0.10
290.00/hr

0.40
175.00/hr
0.40
175.00/hr

0.40
175.00/hr

8.20

Page 3

Amount

377.00

435.00
58.00
58.00

522.00

29.00

70.00

70.00

70.00

$2,122.00

$2,122.00
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 15 of 16

CERTIFICATION

Ll; I am the professional with responsibility in this case for compliance with the
current “Guidelines On Fee Applications for Professionals in the Southern District of Florida”
(the “Guidelines”).

2. I have read the Applicant’s application for compensation and reimbursement of
expenses (the “Application”). The Application complies with the Guidelines, and the fees and
expenses sought fall within the Guidelines, except as specifically noted in this certification and
described in the Application.

2. The fees and expenses sought are billed at rates and in accordance with the
practices customarily employed by the Applicant and generally accepted by the Applicant’s
clients.

4. In seeking reimbursement for the expenditures, the Applicant is seeking
reimbursement only for the actual expenditure and has not marked up the actual cost to provide a
profit or to recover the amortized cost of investment in staff time or equipment or capital outlay
(except to the extend that the Applicant has elected to charge for in-house photocopies and
outgoing facsimile transmissions at the maximum rates permitted by the Guidelines).

5: In seeking reimbursement for any service provided by a third party, the Applicant
is seeking reimbursement only for the amount actually paid by the Applicant to the third party.

6. There are no variances in the Application with the provisions of the Guidelines.

 

Y GALBAN
Florida Bar No. 0105146
Case 18-17531-RAM Doc45 Filed 12/02/19 Page 16 of 16

CERTIFICATE OF SERVICE
I CERTIFY that a true and correct copy of the foregoing was served by U.S. mail on this
a day of December, 2019, to the Debtor.
I CERTIFY that a true and correct copy of the foregoing was served via the Notice of

Electronic Filing on this Lh day of December, 2019, to:

e Robert A Angueira  trustee@rabankruptcy.com,
f179@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabank
ruptcy.com;lillian@rabankruptcy.com

e Ricardo Corona bk@ecoronapa.com, rcorona@coronapa.com
e Yanay Galban yanay@rabankruptcy.com, robert@rabankruptcy.com
e Office of the US Trustee USTPRegion21.MM.ECF@usdo}j.gov

ROBERT A. ANGUEIRA, P.A.
16 SW 1* Avenue

Miami, FL 33130

Tel. (305) 263-3328

e-mail yanay@rabankruptey.com,

  

 

AY GALBAN
Florida Bar No. 0105146
